Citation Nr: 0924914	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

In May 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the May 2009 video conference Board 
hearing that he was treated at the at the Overton Brooks VA 
Medical Center (VAMC) in Shreveport Louisiana between 1979 
and 1982, that he was currently being treated by a 
psychiatrist, R.S., and that he was referred to a 
psychotherapist, Mr. M., at that same facility.  The Veteran 
testified that he had telephoned the VAMC the day prior to 
the hearing and his records were not yet prepared.  No VA 
medical records from 1979 to 1982, from Dr. R.S., or from Mr. 
M. are associated with the claims folder.  
 
In addition, the VA medical records reflect that the Veteran 
reported that while in the military and dealing with his 
father's death, and shortly before separation, he was 
arrested for assaulting an officer.  No records of such an 
assault, to include military justice records of an arrest or 
nonjudicial punishment, are associated with the claims 
folder.  A September 2006 VA psychiatry outpatient note 
reflects that the Veteran reported he is not sure if the 
incident happened or not.

Third, the VA medical records also reflect that the Veteran 
averred that he was examined for Social Security disability 
benefits due to his back.  The claims file does not contain 
documents regarding the denial of Social Security 
Administration benefits to the Veteran.  The Board finds that 
such records may be useful.  It is the responsibility of the 
VA to obtain any relevant records from the Social Security 
Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Fourth, a January 2008 VA medical record reflects that the 
Veteran avers that he was seen by several psychiatrists while 
in service.  An STR dated in June 1977 reflects that the 
Veteran was seen for psychiatric evaluation per the request 
of his squadron.  In addition, the STRs contain a record, 
dated in April 1977, upon entrance into service, which 
reflects that the Veteran was administered the Air Force 
Medical Evaluation Test, Phase 1, Historical Orientation 
Inventory.  The STRs do not contain any psychiatric notes, 
other than those from a clinical technician.

Fifth, a June 2008 VA medical record also refers to a form, 
in the possession of the Veteran, which allegedly states that 
the Veteran was separated for involuntary discharge while 
assigned to recruit or initial skills training.  This record 
is not associated with the claims folder.

The Board finds that the above mentioned records would be 
useful in helping the Board obtain a more complete picture of 
the Veteran's disability; therefore, the RO should make an 
attempt to obtain them.  

Sixth, the Secretary's obligation under 38 U.S.C. § 5103A(d) 
to provide the Veteran with a medical examination or to 
obtain a medical opinion occurs when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
evidence on file for the Secretary to make a decision on the 
claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The 
Board notes that although the Veteran's STRs indicate he was 
separated from service due to an asthenic personality, the 
evidence of record includes a September 2006 diagnosis of 
depressive disorder not otherwise specified.  The September 
2006 clinical report does not reflect an opinion as to the 
etiology of the disorder; therefore, the Board finds that a 
VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's 
records from the Overton Brooks VAMC from 
1979 to 1982, including treatment from Dr. 
R.S., and Mr. M.  

2.  Request a copy of the Veteran's 
service personnel record, to include any 
administration separation documents or 
military justice documents. 

3.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which denied the Veteran 
disability benefits, including all medical 
records used to make the decision.  

4.  Attempt to obtain any psychiatric 
evaluation records from Wilford Hall, USAF 
Medical Center for May and June 1977.  

5.  Request the Veteran provide VA with 
the form regarding involuntary separation 
which he presented to the January 2008 
examiner.  

If any of the above searches for any such 
records yields negative results, this fact 
should be clearly noted in the claims 
folder.  Any documents received by VA 
should be associated with the claims 
folder.

6.  The Veteran should be scheduled for a 
VA psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that he has a current 
psychiatric disability, to include 
depression, as a result of military 
service.  Perform all necessary diagnostic 
tests and report all clinical 
manifestations in detail.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

7.  Thereafter, readjudicate the issue on 
appeal, considering all evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




